

110 HR 1870 : Strengthening Local Transportation Security Capabilities Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1870IN THE SENATE OF THE UNITED STATESJuly 21, 2021 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo require the Secretary of Homeland Security to prioritize strengthening of local transportation security capabilities by assigning certain officers and intelligence analysts to State, local, and regional fusion centers in jurisdictions with a high-risk surface transportation asset and improving the timely sharing of information regarding threats of terrorism and other threats, including targeted violence, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Local Transportation Security Capabilities Act of 2021.2.DefinitionsIn this Act:(1)Domestic terrorismThe term domestic terrorism has the meaning given such term in section 2331 of title 18, United States Code.(2)International terrorismThe term international terrorism has the meaning given such term in section 2331 of title 18, United States Code.(3)Public and private sector stakeholdersThe term public and private sector stakeholders has the meaning given such term in section 114(u)(1)(c) of title 49, United States Code.(4)Surface transportation assetThe term surface transportation asset includes facilities, equipment, or systems used to provide transportation services by—(A)a public transportation agency (as such term is defined in section 1402(5) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1131(5)));(B)a railroad carrier (as such term is defined in section 20102(3) of title 49, United States Code);(C)an owner or operator of—(i)an entity offering scheduled, fixed-route transportation services by over-the-road bus (as such term is defined in section 1501(4) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1151(4))); or(ii)a bus terminal; or(D)other transportation facilities, equipment, or systems, as determined by the Secretary.(5)Targeted violenceThe term targeted violence means an incident of violence in which an attacker selected a particular target in order to inflict mass injury or death with no discernable political or ideological motivation beyond mass injury or death.(6)TerrorismThe term terrorism means domestic terrorism and international terrorism.3.Threat information sharing(a)PrioritizationThe Secretary of Homeland Security shall prioritize the assignment of officers and intelligence analysts under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) from the Transportation Security Administration and, as appropriate, from the Office of Intelligence and Analysis of the Department of Homeland Security, to locations with participating State, local, and regional fusion centers in jurisdictions with a high-risk surface transportation asset in order to enhance the security of such assets, including by improving timely sharing, in a manner consistent with the protection of privacy rights, civil rights, and civil liberties, of information regarding threats of terrorism and other threats, including targeted violence.(b)Intelligence productsOfficers and intelligence analysts assigned to locations with participating State, local, and regional fusion centers under this section shall participate in the generation and dissemination of transportation security intelligence products, with an emphasis on such products that relate to threats of terrorism and other threats, including targeted violence, to surface transportation assets that—(1)assist State, local, and Tribal law enforcement agencies in deploying their resources, including personnel, most efficiently to help detect, prevent, investigate, apprehend, and respond to such threats;(2)promote more consistent and timely sharing with and among jurisdictions of threat information; and(3)enhance the Department of Homeland Security’s situational awareness of such threats.(c)ClearancesThe Secretary of Homeland Security shall make available to appropriate owners and operators of surface transportation assets, and to any other person that the Secretary determines appropriate to foster greater sharing of classified information relating to threats of terrorism and other threats, including targeted violence, to surface transportation assets, the process of application for security clearances under Executive Order No. 13549 (75 Fed. Reg. 162; relating to a classified national security information program) or any successor Executive order.(d)GAO reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review of the implementation of this section, together with any recommendations to improve information sharing with State, local, Tribal, territorial, and private sector entities to prevent, identify, and respond to threats of terrorism and other threats, including targeted violence, to surface transportation assets. 4.Local law enforcement security training(a)In generalThe Secretary of Homeland Security, in consultation with public and private sector stakeholders, may in a manner consistent with the protection of privacy rights, civil rights, and civil liberties, develop, through the Federal Law Enforcement Training Centers, a training program to enhance the protection, preparedness, and response capabilities of law enforcement agencies with respect to threats of terrorism and other threats, including targeted violence, at a surface transportation asset.(b)RequirementsIf the Secretary of Homeland Security develops the training program described in subsection (a), such training program shall—(1)be informed by current information regarding tactics used by terrorists and others engaging in targeted violence;(2)include tactical instruction tailored to the diverse nature of the surface transportation asset operational environment; and(3)prioritize training officers from law enforcement agencies that are eligible for or receive grants under sections 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) and officers employed by railroad carriers that operate passenger service, including interstate passenger service.Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk